Citation Nr: 1639751	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-11 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from June 1970 to January 1971, a period of ACDUTRA from April 1979 to February 1981, active duty from March 1992 to September 1993, and active duty from June 2008 to July 2009. He also had other National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied service connection for bilateral hearing loss.

In November 2015, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ). A copy of the transcript is of record. After the hearing, the Veteran submitted additional evidence and waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

In a January 2016 decision, the Board granted service connection for left ear hearing loss. The RO remanded to the RO, for the development of additional evidence, the issue of service connection for right ear hearing loss. 

In January 2016, the Board noted that the record, including the Veteran's statements in the November 2015 Board hearing, raised a request to reopen a previously denied claim for service connection for tinnitus. The Board referred that issue to the RO for appropriate action. That issue remains referred to the RO.


FINDING OF FACT

The Veteran's right ear hearing loss was incurred in service.



CONCLUSION OF LAW

The Veteran's right ear hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in a September 2009 letter. In that letter, the RO notified him what information was needed to substantiate claims for service connection. The letter also addressed how VA assigns disability ratings and effective dates.

In the November 2015 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical and personnel records, post-service medical records, and reports of VA medical examinations. The assembled evidence, is adequate and sufficient to reach a decision on the issue on appeal. The RO substantially fulfilled the instructions in the January 2016 Board remand.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Right Ear Hearing Loss

The Veteran essentially contends that hearing loss in both ears was caused or aggravated by noise exposure during his periods of active service. In particular, the Veteran and his wife report that he had increased difficulty hearing after his 1992 to 1993 and 2008 to 2009 periods of active service. Service connection for left ear hearing loss has been established, so the remaining issue on appeal in service connection for right ear hearing loss.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. For VA benefits purposes, active service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of inactive duty training (INACTDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24) (West 2014). Incurrence or aggravation of disease or injury while a National Guard member but not on active service, ACDUTRA, or INACDUTRA is not a basis for service connection and VA disability compensation.

Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). Service connection for certain chronic diseases, including sensorineural hearing loss, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for current hearing disability where hearing was within normal audiometric testing limits at separation from service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). The Court explained that, when audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of a veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. Id. at 160.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in

examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). That provision is known as the presumption of soundness. The Court has indicated that the presumption of soundness does not apply to a period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40 (2010).

When there is a preexisting injury or disease, it will be considered to have been aggravated by service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015). Clear and unmistakable evidence is required to rebut the presumption of aggravation where a preservice disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The only recorded audiometric testing during the Veteran's period of ACDUTRA from June 1970 to January 1971 was in December 1970. At that time, in the right ear, at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, none of the thresholds was 26 decibels or greater. 

After the 1970 to 1971 ACDUTRA period, hearing testing that is of record was performed in May 1974 and May 1978. On each of those occasions, in the right ear, at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, none of the thresholds was 26 decibels or greater. 

The only recorded audiometric testing during the Veteran's period of ACDUTRA from April 1979 to February 1981 was in February 1981. At that time, in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, none of the thresholds was 26 decibels or greater. 

Between the Veteran's 1979 to 1981 ACDUTRA period and his 1992 to 1993 period of active service, he had audiometric testing in June 1990. On that testing, in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, none of the thresholds was 26 decibels or greater.

In March 1992, at entrance to a period of active service, audiometric testing showed, in the right ear, puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
20

In September 1993, at separation from that period of active service, audiometric testing showed, in the right ear, puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
10

The testing at entrance and separation showed no increase in right ear hearing impairment during that service period. Rather, his hearing acuity improved.

There are records of audiometric testing on five occasions between the Veteran's 1992 to 1993 active service period and his June 2008 to July 2009 active service period. In February 1995, in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, none of the thresholds was 26 decibels or greater. In January 2000, in the right ear, the thresholds at 3000 and 4000 Hertz were each 30 decibels, and the thresholds at the remaining relevant frequencies were each less than 26 decibels. In May 2005 and November 2007, in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, none of the thresholds was 26 decibels or greater. In February 2008, in the right ear, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
30
25

These puretone thresholds do not constitute a hearing loss disability per 38 C.F.R. § 3.385.

There is no record of testing of the Veteran's hearing at entrance to his June 2008 to July 2009 period of active service. In June 2009, on separation from that service period, audiometric testing showed in the right ear puretone thresholds in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
35
35
20

In September 2009, the Veteran submitted a claim for service connection for bilateral hearing loss. 

On VA examination in January 2010, the Veteran reported that during his 2008 to 2009 active service he was in Iraq, and was exposed to noise from aircraft, other vehicles, and explosions, with and without hearing protection. He reported that between and outside of active service periods he had a 30 year history of employment as a diesel mechanic, with hearing protection. He related occasional hunting and shooting, without hearing protection. Audiometric testing showed in the right ear puretone thresholds in decibels as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
30
20

The speech recognition score in the right ear was 96 percent.

In March 2012, private ear, nose, and throat specialist J. A. F., Jr., D.O., tested the Veteran's hearing. In the right ear puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
60
65

The Veteran had a VA audiological examination in May 2012, but the examiner stated that the testing had unreliable results. She indicated that therefore she was unable, without resorting to speculation, to provide opinion regarding the likely etiology of any current hearing impairment.

In a June 2012 letter, Dr. F., who tested the Veteran's hearing in March 2012, stated that the Veteran presently had bilateral sensorineural hearing loss. Dr. F. noted that the Veteran spent 40 years in the National Guard, and was constantly exposed to gunfire, often without hearing protection. Dr. F. expressed the opinion that there is a more than 51 percent probability that the Veteran's current hearing loss is associated with his exposure to gunfire in National Guard training over 40 years.

In an October 2015 letter, the Veteran's wife wrote that they had been married for 44 years. She stated that she had observed that over the last 15 to 30 years his difficulty hearing had become extreme, as shown by his difficulty understanding speech in person and on the telephone, his playing the television at a very loud volume, and his speaking very loudly.

In the November 2015 Board hearing, the Veteran reported that during his basic training he did not have hearing protection during weapons training. He stated that during his (2008 to 2009) service in Iraq he was exposed to considerable jet engine noise. He reported that he began to experience tinnitus during that service period, and he noticed difficulty hearing after that service period. He stated that his difficulty hearing had continued to increase over time. He indicated that outside of active service periods he worked as a mechanic, and wore hearing protection. He stated that he only very infrequently hunted or otherwise fired weapons. The Veteran's wife indicated that she noticed that he had trouble hearing after his (1992 to 1993) Desert Storm service, and much more after his Iraq service.

On VA examination in February 2016, audiometric testing showed in the right ear puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
20

The examiner stated that use of the word recognition was not appropriate in the Veteran's case because of factors including language difficulties, cognitive problems, and inconsistent word recognition scores. The examiner found that the Veteran did not have right ear hearing loss in the frequencies of 500 to 4000 Hertz, but had sensorineural hearing loss in the frequencies of 6000 Hertz and higher.

The examiner reported having reviewed the Veteran's claims file. She expressed the opinion that, for each of the Veteran's four periods of active service, there was no objective evidence of acoustic trauma or aggravation of any pre-existing right ear hearing loss. In explanation, she noted that his service medical records showed fluctuating hearing in both ears. She found that records from during and after his 1970 to 1971 period of service show normal right ear hearing with no significant threshold shift. She found that records from during and after his 1979 to 1981 period of service show normal right ear hearing with no significant threshold shift.

With regard to the Veteran's 1992 to 1993 service period, the 2016 VA examiner noted that testing at entrance showed in the right ear a mild loss at 3000, 6000, and 8000 Hertz. She found that the separation examination showed in the right ear a mild loss at 6000 Hertz. She indicated that during the service period there was no significant threshold shift. With regard to his June 2008 to July 2009 active service period, she noted that examination in February 2008 showed existing moderate high frequency hearing loss in both ears. She stated that the July 2009 separation examination showed mild high frequency hearing loss in the right ear. She found that between the February 2008 and July 2009 examinations there was no significant threshold shift. She further opined that the right ear hearing loss shown in the February 2016 examination was clearly and unmistakably due to aging and the natural progress of the disease.

In April 2016, private audiologist T. F. W., Ph.D., tested the Veteran's hearing. The test report included notation that the Veteran served for 40 years in the National Guard, with exposure to tanks, trucks, and mortars, that he had exposure to mortars in the Iraq war, and that he was a retired mechanic. Dr. W. reported having reviewed records of private treatment of the Veteran since his separation from service. Testing showed in the right ear puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
--
40
45

The speech recognition score in the right ear was 76 percent. Dr. W. expressed the opinion that the Veteran's hearing loss was induced by military noise, and that it is at least as likely as not that his hearing loss was caused by noise.

Drs. F. and W. expressed opinions regarding the likelihood of a relationship between noise exposure during the Veteran's 40 years of National Guard exposure and his current hearing loss. During most of the 40 year span of his National Guard service, the Veteran was not on active service, ACDUTRA, or INACDUTRA, during which incurrence or aggravation of disease or injury warrants service connection. Those clinicians' opinions therefore do not directly address the questions as to whether current right ear hearing loss was incurred or aggravated during a period of active service.

When the Veteran's hearing was tested during his 1970 to 1971 period of ACDUTRA, he did not have right ear hearing impairment that is considered a disability for VA disability benefits purposes. Because there is no record of testing of his hearing prior to that ACDUTRA period, it is not possible to determine whether any hearing impairment increased during that period. Testing over the years following that period also showed right ear hearing that is not considered a disability. The February 2016 reviewing VA audiologist found that there was no significant threshold shift in the Veteran's right hearing during that period. The preponderance of the evidence thus is against incurrence or aggravation of a right ear hearing loss disability during that ACDUTRA period.

When the Veteran's hearing was tested during his 1979 to 1981 period of ACDUTRA, he did not have right ear hearing impairment that is considered a disability for VA disability benefits purposes. Because there is no record of testing of his hearing at entrance to that ACDUTRA period, it is not possible to determine whether any hearing impairment increased during that period. On testing years later, in 1990, the hearing in his right ear was still at levels not considered a disability. The February 2016 reviewing VA audiologist found that there was no significant threshold shift in the Veteran's right hearing during the 1979 to 1981 ACDUTRA period. The preponderance of the evidence thus is against incurrence or aggravation of a right ear hearing loss disability during that ACDUTRA period.

Right ear hearing impairment (but not disability), in the form of a threshold of 30 decibels at 30 Hertz, was noted when the Veteran was examined in March 1992, at the time of entrance to his March 1992 to September 1993 period of active service. As a disability was not noted, the Veteran is presumed sound at entrance. On separation, a hearing loss disability was not indicated. The threshold at 30 Hertz had improved, and no other thresholds had shifted . The preponderance of the evidence thus is against incurrence or aggravation of a right ear hearing loss disability during this  period.

There is no indication that the Veteran had an examination at entrance to his June 2008 to July 2009 period of active service. As to whether right ear hearing impairment existed prior to the June 2008 to July 2009 service period, there is some question, as discussed above. However, the fact remains that the Veteran did not have a noted hearing loss disability of the right ear prior to his service entrance. No testing prior to that period showed impairment that met the 38 C.F.R. § 3.385 criteria for hearing disability. In June 2009, shortly before separation from service, there were thresholds of 35 at 2000 Hertz and 35 at 3000 Hertz. The 2016 VA examiner characterized those differences, however, as no significant threshold shift. That examiner opined that the right ear hearing loss as of 2016 was due to aging and the natural progress of the disease, but did not explicitly state whether any differences in thresholds during the 2008 to 2009 service period were due to the natural progress of the disease.

In sum, there is some evidence that the Veteran had diminished right ear hearing before his 2008 to 2009 service period; but he did not have a hearing loss disability as defined by 38 C.F.R. § 3.385. In McKinney v. McDonald, No. 13-2273 (March 11, 2016), the Court, discussing Winn v. Brown, 8 Vet. App. 510 (1996) and Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003), found that pre-service hearing levels that are not a disability for VA benefits purposes are not a disability noted at entrance to service. In addition, there is no record that the Veteran's hearing was examined when he entered the 2008 to 2009 service period. The Veteran therefore is entitled to the presumption that his right ear hearing was sound when he entered the 2008 to 2009 service period. At separation from that service period, thresholds at 2000 and 3000 Hertz were above 25 decibels. As hearing in his right ear is presumed normal at entrance to that service period, and showed impairment (albeit not impairment meeting the definition of a disability) at separation, the Board accepts that some hearing impairment was incurred during the period particularly in light of the positive opinions posited by Drs. F and W.  The Board therefore grants service connection for right ear hearing loss found after service as incurred in service.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for right ear hearing loss is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


